United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, Midwest City, OK, Employer )
__________________________________________ )
H.W., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1198
Issued: December 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2011 appellant filed a timely appeal from a January 6, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied his occupational disease
claim as untimely filed and a February 28, 2011 decision which denied his request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant’s October 25, 2010 occupational disease claim was
untimely filed pursuant to 5 U.S.C. § 8122; and (2) whether OWCP properly denied his
January 31, 2011 request for reconsideration pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant contends that his supervisor had actual knowledge of his hearing
loss as he was part of a hearing conservation program and written evidence of possible workrelated injury was forwarded to his supervisor.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 25, 2010 appellant, then a 62-year-old aircraft engine mechanic, filed an
occupational disease claim alleging that he suffered from bilateral hearing loss as a result of his
employment. He first became aware of his condition and realized it resulted from his
employment on May 14, 1992. Appellant explained that he did not file his claim within 30 days
because he was unaware of the time limitation. The employing establishment noted that he first
reported his condition on October 25, 2010 and was last exposed to the alleged employment
factors on April 14, 2000 when he was separated from the employing establishment.
In an April 29, 1991 hearing conservation disposition, John C. Campbell, audiologist,
informed appellant that a change called a standard threshold shift (STS) of 10 decibels was
identified in his hearing and advised him to see the clinical audiologist.
In a May 14, 1992 hearing conservation disposition, Mr. Campbell stated that appellant’s
hearing test revealed a decrease STS in his hearing and advised him that if he believed his
hearing loss was related to his federal employment he should contact the compensation office.
Appellant submitted his employment history, which indicated that he worked at the
employing establishment from November 1979 to April 2000 and was exposed to eight hours of
machinery everyday. He also submitted a series of audiograms from 1980 to 1998 and
handwritten occupational health records dated April 29, 1991 to February 20, 1998.
In a letter dated October 27, 2010, the employing establishment controverted appellant’s
claim on the grounds that he did not file his claim in a timely manner. It noted that
compensation claims must be filed within three years of the occurrence of the injury or death and
pointed out that he filed his claim on October 25, 2010, more than three years from the date he
first became aware of his illness on May 14, 1992.
On November 9, 2010 OWCP advised appellant that the evidence submitted was
insufficient to show that he provided timely notification of his hearing loss and requested
additional evidence.
On November 22, 2010 OWCP received a statement from appellant’s wife, who stated
that appellant had severe psychological problems and that she had maintained his affairs for
years. Appellant’s wife explained that, during their last move, she discovered his 1991 and 1992
notifications.
In a decision dated January 6, 2011, OWCP denied appellant’s claim finding that he did
not timely file his occupational disease claim. It noted that a claim must be filed within three
years of the date of injury unless the claimant’s supervisor had actual knowledge of the injury or
received written notice of the injury within 30 days. OWCP explained that appellant’s time
began to run on May 14, 1992 when he first became aware or reasonably should have been
aware, of a possible relationship between his condition and his employment. It also noted that
because his exposure to the alleged employment factors continued after this knowledge, the time
for filing begins to run on the date of last exposure, which was April 14, 2000. As appellant filed

2

his occupational disease claim on October 25, 2010, more than three years after, OWCP
determined that he did not timely file his claim.
On January 31, 2011 appellant submitted a request for reconsideration.
In a nonmerit decision dated February 28, 2011, OWCP denied appellant’s
reconsideration request.
LEGAL PRECEDENT -- ISSUE1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim by the weight of the reliable, probative and substantial evidence,2
including that he filed his claim within the applicable time limitation.3
Section 8122(b) provides that, in a case of latent disability, the time for filing a claim
does not begin to run until the employee has a compensable disability and is aware or by the
exercise of reasonable diligence should have been aware, of the causal relationship of the
compensable disability to his employment. In such a case, the time for giving notice of injury
begins to run when the employee is aware or by the exercise of reasonable diligence should have
been aware, that his condition is causally related to his employment, whether or not there is a
compensable disability.4 When the employee continues in the same employment after such
awareness, the time limitation begins to run on the date of his last exposure to the implicated
factors.5
A claim filed outside this time frame must be disallowed unless the immediate superior
had actual knowledge of the injury or death within 30 days.6 The Board has held that a program
of annual audiometric examinations conducted by an employing establishment may
constructively establish actual knowledge of a hearing loss such as to put the immediate
supervisor on notice of an on-the-job injury.7

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

Paul S. Devlin, 39 ECAB 715 (1988); Emmet L. Pickens, 33 ECAB 1807 (1982); Kathryn A. O’Donnell, 7
ECAB 227 (1954).
4

5 U.S.C. § 8122(b); 20 C.F.R. § 10.101(c) (2009).

5

James A. Shepherd, 55 ECAB 515 (2004); William D. Goldsberry, 32 ECAB 536 (1981).

6

The knowledge must be such to put the immediate superior reasonably on notice of an on-the-job injury.
5 U.S.C. § 8112(a)(1).
7

See Jose Salaz, 41 ECAB 743 (1990); See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Time,
Chapter 2.801. 6c (October 2010).

3

ANALYSIS -- ISSUE1
Appellant alleged that he suffered from bilateral hearing loss as a result of his work as an
aircraft engine mechanic. OWCP denied his claim finding that his claim was not timely filed.
The Board finds that appellant’s claim for hearing loss was timely filed.
Appellant noted that he first became aware of his condition and realized that it resulted
from his employment on May 14, 1992. He was last exposed to the alleged employment factors
on April 14, 2000 when he was separated from the employing establishment. Therefore, the
three-year time limitation to file appellant’s claim ended on April 14, 2000. Since appellant did
not file a claim for hearing loss until October 25, 2010, his claim was filed outside the three-year
time limitation period. However, his claim could still be regarded as timely under section
8122(a)(1) of FECA if his immediate supervisor had actual knowledge or received written
notification of the injury within 30 days of the date.
On appeal, appellant contends that his supervisor Lee North had actual knowledge and
received written notification of the hearing loss because he was a copy of the May 14, 1992
appellant’s hearing tests reflecting a hearing loss as part of a hearing conservation program. The
record indicates that he was part of an annual hearing conservation program as early as 1980 and
that a May 14, 1992 hearing test indicated a decrease in his hearing.
The Board finds that the evidence of record is sufficient to establish that the employing
establishment had actual knowledge of appellant’s hearing loss. Consequently, the exception to
the three-year time limitation was met and appellant’s hearing loss claim was timely filed.8 The
January 6, 2011 decision of OWCP will be set aside. The case is remanded for further
development of the claim.
CONCLUSION
The Board finds that appellant timely filed a claim for hearing loss on October 25, 2010.9

8

Gerald A. Preston, 57 ECAB 270 (2005); see also J.B., Docket No. 10-2025 (issued June 17, 2011).

9

In light of the Board’s findings regarding Issue 1, Issue 2 is rendered moot.

4

ORDER
IT IS HEREBY ORDERED THAT the January 6, 2011 decision of the Office of
Workers’ Compensation Programs is reversed. The case is remanded for further action
consistent with this decision.
Issued: December 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

